UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 24, 2013 TELULAR CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23212 36-3885440 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 311 South Wacker Drive, Suite 4300 Chicago, Illinois 60606-6622 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (312) 379-8397 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02. Termination of a Material Definitive Agreement. In connection with the Merger (as defined below), Telular Corporation (the “ Company ” or “ Telular ”) repaid in full all outstanding loans, together with interest and all other amounts due in connection with such repayment of the Loan and Security Agreement, dated as of February 1, 2012 (as amended, modified, supplemented or restated from time to time), by and among the Company, Silicon Valley Bank, as administrative agent, and the other parties and lenders thereto. No penalties were due in connection with such repayments. On June 24, 2013, following the consummation of the Merger, the Registration Rights Agreement, dated February 1, 2012, between the Company and the selling stockholders thereto, pursuant to which the Company filed with the U.S. Securities and Exchange Commission (“
